Citation Nr: 0808029	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  05-25 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for skin disorders, to 
include as secondary to exposure to herbicide agents.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for skin disorders, to include as 
secondary to exposure to herbicide agents, and PTSD.

The issue of entitlement to service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

The veteran's skin disorders (spongiotic dermatitis and 
nummular eczema, claimed as body rashes) first manifested 
many years after service and are not related to his service 
or to any aspect thereof, including exposure to Agent Orange.


CONCLUSION OF LAW

Skin disorders (spongiotic dermatitis and nummular eczema, 
claimed as body rashes) were not incurred in or aggravated by 
active service and are not proximately due to or the result 
of claimed exposure to herbicide agents.  38 U.S.C.A.§§ 1110, 
1112, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2007); 
38 C.F.R. § 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Service connection for certain chronic diseases will 
be rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.      38 
U.S.C.A.§§ 1101, 1112, 1113, 1137 (West 2007); 38 C.F.R. §§ 
3.307, 3.309 (2007).  The veteran's diagnosed skin disorders, 
however, are not conditions for which service connection may 
be granted on a presumptive basis.

Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e) (2007), will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  
Spongiotic dermatitis and nummular eczema, however, are not 
among these diseases or disorders.  See 38 C.F.R. 
§§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2007).  
Nevertheless, an appellant is not precluded from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.             38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2007).  Secondary service 
connection is permitted based on aggravation; compensation is 
payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 309, 314 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service- 
connected disability.         38 C.F.R. § 3.303, 3.310.

Here, the veteran asserts that his skin disorders developed 
as a result of his exposure to herbicide agents during 
service in Vietnam.  Any veteran who, during active service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a)(6)(iii).  The veteran in this case served 
on active duty from April 1968 to November 1969, which 
included service in Vietnam from October 27, 1968 to November 
11, 1969.  Thus, he will be afforded the presumption of 
exposure to Agent Orange.  However, the veteran has not been 
diagnosed with disorders that have been shown to have a 
positive association with exposure to herbicides, and 
presumptive service connection as secondary to exposure to 
Agent Orange is therefore not warranted.                         
38 C.F.R. § 3.309(e).  Having ruled out presumptive service 
connection in the present case, the Board will now address 
the issue of direct service connection on a nonpresumptive 
basis.

The veteran's service medical records are negative for any 
complaints, diagnoses, or treatment with respect to skin 
disorders.  The Board accordingly finds that chronicity of 
spongiotic dermatitis and nummular eczema in service is not 
established in this case. 38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
spongiotic dermatitis and nummular eczema.                               
38 C.F.R. § 3.303(b).  

The first clinical evidence of record related to any skin 
disorders is dated in October 2002, more than 32 years after 
the veteran left service.  At that time, the veteran was 
treated at a VA medical center for complaints of rashes on 
his back and lower extremities.  A biopsy was performed.  The 
diagnoses were eczema and spongiotic dermatitis.  The record 
thereafter shows that the veteran has continued to receive 
periodic treatment for these skin disorders.  At no time, 
however, has any treating physician related the veteran's 
skin disorders to his period of active service, including to 
exposure to herbicide agents.  

In view of the lengthy period between the veteran's 
separation from service and the first clinical manifestation 
of his skin disorders, there is no evidence of a continuity 
of symptomatology, and this weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, however, there is no evidence of complaints of 
eczema, spongiotic dermatitis, or other skin disorders in 
service.  As there is no evidence of treatment for or 
complaints related to skin disorders during service, the 
Board finds that a VA examination is not required in this 
case.  Finally, there is no evidence establishing a medical 
nexus between military service and the veteran's skin 
disorders.  Thus, service connection for eczema and 
spongiotic dermatitis is not warranted.

The Board has considered the veteran's assertions that his 
skin disorders are related to his service, including exposure 
to Agent Orange.  However, as a layperson, the veteran is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 
186 (1997) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) ( 'a layperson is generally not capable of opining on 
matters requiring medical knowledge').  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced.  See e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).

In the present case, there is no competent medical evidence 
that the veteran's eczema and spongiotic dermatitis are 
linked to service.  No probative, competent medical evidence 
exists of a relationship between this condition and the 
veteran's service.  Voerth v. West, 13 Vet. App. 117 (1999); 
McManaway v. West, 13 Vet. App. 60 (1990); Savage v. Gober, 
10 Vet. App. 488 (1997).  The Board therefore concludes that 
the veteran's eczema and spongiotic dermatitis were not 
incurred in or aggravated by his service.

In sum, the weight of the credible evidence demonstrates that 
the veteran's eczema and spongiotic dermatitis first 
manifested many years after service and are not related to 
his active service or to any incident therein.  As the 
preponderance of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in March 2004 and September 
2005, and a rating decision in June 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the April 2005 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for skin disorders, to include as 
secondary to exposure to herbicide agents, is denied.




REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2007).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

The veteran contends that he has PTSD related to alleged 
service stressors, warranting service connection.  The 
veteran's service separation form lists his most significant 
duty assignment as a wireman.  His service personnel records 
show that he was assigned to the Headquarters & Headquarters 
Company (HHC) of the Americal Division and that he received 
awards consistent with service in Vietnam but which do not 
denote participation in combat.  His service medical records 
are negative for a psychiatric disorder.

Post-service medical records dated from October 2002 to March 
2006 reveal that the veteran received ongoing mental health 
treatment at VA medical facilities.  In February 2003, he was 
assessed to have symptoms consistent with PTSD and was 
referred for further psychiatric consultation.  In June 2003, 
the veteran underwent VA evaluation for PTSD, during which he 
reported that he was exposed to incoming fire and dead and 
injured bodies during his period of service in Vietnam.  He 
added that these experiences were in his thoughts every day 
as well as in his dreams.  The veteran also reported getting 
irritable when he was around fire works and other loud 
noises.  The impression was PTSD and substance abuse.  

The record thereafter shows that in September 2003, the 
veteran was enrolled at the PTSD clinic run by the Central 
Arkansas Veterans Healthcare Symptom.  There, he was assessed 
as meeting the diagnostic criteria for PTSD after reporting 
intrusive thoughts, difficulty relating to other people, 
hypervigilance, and increased startle response.  It was noted 
at the time that the veteran did not appear to be 
exaggerating his symptoms and presented his trauma history 
accordingly.  The veteran subsequently underwent evaluation 
by a VA mental health counselor in December 2004, who 
assessed him as having chronic and severe PTSD.  Over the 
next several months, he underwent periodic treatment for his 
PTSD symptoms.  In July 2005, he was hospitalized at the VA 
Medical Center in Little Rock, Arkansas, for worsening 
depression and intrusive thoughts of hurting himself and 
others following an episode in which he "lost control" and 
threw a remote against the wall in response to questioning 
from his young grandson.  The diagnosis was PTSD.  The 
veteran was given medication and inpatient therapy for 
approximately two weeks, at which time he was released for 
treatment on an outpatient basis.  He has continued to 
receive treatment for PTSD-related problems, including 
difficulties sleeping and controlling his anger.

The veteran's claim for service connection for PTSD was 
denied on the basis that no alleged stressors had been 
verified.  However, it does not appear that sufficient 
verification efforts have yet been made.  In statements dated 
in April 2004 and November 2007, the veteran reports that he 
was exposed to night-time light weapon fire while performing 
guard duties along the perimeter at Duc Pho in the Republic 
of Vietnam between April and June 1969.  Additionally, the 
veteran reports that in August and September 1969, his 
battalion (Americal Division, 198th Brigade, 9th Support 
Battalion) came under enemy fire and mortar attacks for 59 
days.  During  one of these attacks, the veteran maintains, a 
mortar round exploded in the hutch adjacent to where the 
veteran was staying, killing all 10 American soldiers inside.  
These stressors described by the veteran may be capable of 
verification.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002) (mortar or rocket attack may be a satisfactory 
stressor for PTSD).

The veteran's November 2007 statement indicates that his 
exposure to enemy fire and mortar attacks occurred while he 
was serving in the Americal Division, 198th Brigade, 9th 
Support Battalion, and includes the names of two service 
members who were purportedly with him at that time.  The 
Board notes that this information may be helpful in verifying 
the reported stressors.  Additionally, the veteran has 
specified the approximate time periods (April to June 1969, 
and August to September 1969) in which his stressors took 
place.  

Because the veteran has provided evidence that may be 
sufficient to verify stressors through the U.S. Army & Joint 
Services Records Research Center (JSRRC), and no attempt to 
verify has yet been made, the RO should attempt to verify the 
listed stressors through JSRRC.

Accordingly, the case is REMANDED for the following action:

1.  Request that the JSRRC perform a 
search of the unit history of the 
Americal Division, 198th Brigade, 9th 
Support Battalion for the time periods 
specified by the veteran in an attempt 
to verify whether the veteran's unit 
came under night-time light weapon fire 
along the perimeter at Duc Pho between 
April and June 1969, and whether it was 
exposed to enemy fire or mortar 
attacks, including an explosion that 
killed 10 of the veteran's fellow 
servicemen, between August and 
September 1969.  

2.  If and only if any alleged 
stressors are corroborated, schedule 
the veteran for a VA PTSD examination 
to determine whether a diagnosis of 
PTSD under the criteria as set forth in 
the Diagnostic and Statistical Manual 
of Mental Disorders (4th Ed., 1994) 
(DSM-IV) is warranted.  The claims 
folder, should be sent to the examiner 
for review and the examination report 
should note that review.  A summary of 
the verified stressor(s) should be 
provided to the examiner.  If a 
diagnosis of PTSD is warranted, the 
examiner should state whether it is as 
likely as not (50 percent probability 
or greater) that the veteran's PTSD was 
caused by one or more verified service 
stressors.  If PTSD is not found, the 
VA examiner should state which criteria 
for a diagnosis are not met.  The 
opinion should be reconciled with all 
other clinical evidence of record.

3.  Then, readjudicate the claim on 
appeal.  If any benefit sought is not 
granted, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A.  §§ 5109B, 
7112 (West Supp. 2007).



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


